Title: To John Adams from James McHenry, 30 December 1797
From: McHenry, James
To: Adams, John



War Office 30th. December 1797.

The Secretary of War begs leave to submit to the president certain facts and considerations which respect the situation of his department.
1. That the appropriation for the Salary of Clerks in the War Office is Four thousand and forty Dollars.
2. That this Sum was for a certain time thought sufficient for Seven Clerks.
3. That finding it inadequate to their support it became necessary in order to retain those best qualified to reduce their number to five.
4. That the appropriation is distributed as follows viz. To the principal Clerk, Twelve hundred dollars, to Mr. Jones Nine hundred to Mr Lewis Senr. Seven hundred and Seventy; to Mr. Burton Seven hundred and thirty to Mr. Lewis Junr. Four hundred.
With these five Clerks the Secretary has endeavoured since the 31st. December 1796 to conduct the business of the Office. He now thinks it incumbent upon him, as well with reference to the publics interest as his own health to state that the business would unavoidably suffer unless he is enabled by a more enlarged appropriation to add to this number.
To render this fact more apparent it may be proper to notice the general business assigned to each Clerk
The principal Clerk in charge with the examination, in the first instance, of the claims to  bounty lands and  the cession of Territory by the State of Virginia to the United States; to make statements of difficult cases for final decision: to superintend the examination of all other claims to bounty lands due the Officers and Soldiers of the late Continental army, and in like manner to furnish the  with statements when difficulties  for final decision. He is also charged with the general superintendance of the business of the other Clerks, and with the distribution, arrangement and safe keeping of  public letters, papers, work and books. He is occasionally to  visit and inspect the Books, manner of keeping amounts and articles in the public interest  and to report in writing respecting the same. He is  the appropriate Clerk to copy and record letters that cannot immediately pass into the public Books.
Mr. Jones acts as Assistant to the Chief Clerk in the business of copying and recording letters. It is also enjoined to this Clerk to file and Register letters received, to enter in a book the time when received and an abridgement of their contents, to examine applications for Soldiers discharges, to digest army returns, and the returns from  parties, to copy orders on the Superintendant of military Arms, keep a record of applications for military appointments, and make out and register Commissions.
Mr. Lewis senior prepares army Estimates, fills up warrants for monies for the War and Indian factory department, records the same and all letters of requisition addressed to the Secretary of the Treasury for money. He  fills up warrants for land for Officers and Soldier of the late Army, and pays small amounts in the contingencies of the War and Indian departments also transmits monies to Officers when it would be inconvenient to send the same to Supervisor
Mr Burton is charged with the Pension books and all papers and letters respecting the Invalids He has also to copy and record the correspondence respecting Indian , and with the factors of the Indian trading houses, and to  an account of the state of each factory from the copies of the day books and periodical Inventories.
Mr. Lewis Junior is employed in copying and recording Letters.
The Secretary remarks upon the  view of the duties of the Clerks that they cannot accomplish reasonably much of the business assigned to them, that it necessarily accumulates on their hands for want of Assistants, and that the business of the department of War not comprized in their assignment to the Clerks, remains either to be completed or executed by the Secretary alone.
It ought to be mentioned that under such circumstances inconveniences and delays obstructing and affecting the public interest may occur and be unavoidable; notwithstanding the greatest exertions to prevent them. What alternative has a Secretary so situated, from whom a mass of business is crudely and incessantly poured, that might be safely participated with Clerks in addition to business, which from its nature, must be executed through all its forms wholly and exclusively by himself? And what can more comport with a due regard to national economy than to put it in the power of the head of an important department to devote a proportionate share of his time, by affording him adequate assistants to the higher positions of his Office, and to those systems, plans and arrangements, which involve more or less expenditure and waste of the public resources, as they are more or less ill contrived or desertive, judicious or complete?
It may be further proper to mention that the marine department is not included in these remarks. This composes a distinct source of business and requires a distinct set of Clerks to assist in it’s management.
To this brief state of his Office the Secretary will only add, that he considers the present Salaries of the subordinate Clerks inadequate to the  and  to  that I have little expectation of being able to procure other and able assistants at their rates of compensation.
All which with the utmost deference is respectfully submitted.—

James McHenry